Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

This action is responsive to the Amendment to RCE filed on 8/31/2022 to the Application filed on 3/12/2013.  
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No 61/666764, filed on 6/29/2012.
Claims 1-11 and 15-25 are pending in the case.  Claims 12-14 have been canceled.  Claims 1, 21, 22, and 23 are independent claims.



Examiner’s Note

	According “Decision Summary” in PTAB decision Ex Parte Jonathan Koch et al. (Appeal 2020-005427) claim 3 has been reversed which appears to be an error.  
Claims 3, 6, and 10 were rejected in view of Cohen, Chornenky, and Tumanov.  In the decision, PTAB addresses reason for reversal of claim 6 but not claim 3.  Claim 10 discloses similar subject matter as claim 6.   It appears, the decision summary erroneously states that claim 3 is reversed merely because claim 3 was rejected based on same cited prior art as claims 6 and 10. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


	Amended claims 1 and 21-23 recite the following:

in accordance with a determination that the one or more sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the one or more sensor inputs indicate that the electronic device is being held by hand or lying on a surface:
displaying the virtual keyboard as a split keyboard on the touch-sensitive display in accordance with a determination that the split keyboard was the first virtual keyboard displayed in the application interface prior to detecting the [[input]] tap gesture that corresponds to the command to display the virtual keyboard; and 
displaying the virtual keyboard as an unsplit keyboard on the touch-sensitive display in accordance with a determination that the unsplit keyboard was the first virtual keyboard displayed in the application interface prior to detecting the [[input]] tap gesture that corresponds to the command to display the virtual keyboard.

Applicant cites paragraphs [00125], [00126], [00131], [00136], [00150], [00152], and [00155], as well as at FIGS. 5A, 5B, and 5D as providing support for the amendment.

Paragraph [0150] of applicant’s specification state the following:

[00150] It may be the case that the sensor inputs do not satisfy the first criteria and do not satisfy the second criteria. For example, the sensor inputs may be inconclusive, ambiguous, or contradictory with respect to whether the sensor inputs indicate that device 100 is being held by hand or lying on a surface (e.g., a table top). In some embodiments, split keyboard 510 is displayed in response to detection of gesture 506 (as in Figure 5B), in accordance with a determination that the sensor inputs do not satisfy the first criteria and do not satisfy the second criteria if: split keyboard 510 was the last virtual keyboard displayed prior to detection of gesture 506, split keyboard gesture 506, split keyboard510 was the last virtual keyboard displayed in user interface 500 prior to detection of gesture 506, or split keyboard gesture 506, or split keyboard510 is the default virtual keyboard.


As stated above, split keyboard is the default keyboard if split keyboard was the last keyboard displayed prior to gesture 506 in accordance with a determination that the sensor inputs do not satisfy the first criteria and do not satisfy the second criteria which does not appear to support the amended limitation “in accordance with a determination that the one or more sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the one or more sensor inputs indicate that the electronic device is being held by hand or lying on a surface”.  Furthermore, the above paragraph is silent as to what type of keyboard to display when unsplit keyboard was the last keyboard to be displayed prior to gesture 506. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 9 are rejected under 35 U.S.C. § 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Claim 1 which claim 5 depends on recites, in part, the following limitations “while displaying the application interface on the touch-sensitive display without displaying the virtual keyboard: detecting, via the touch-sensitive display, a tap gesture that corresponds to a command to display the virtual keyboard in the application interface; and  detecting one or more sensor inputs from the one or more sensors, wherein the one or more sensors are distinct from the touch-sensitive display; in response to detecting the tap gesture that corresponds to the command to display the virtual keyboard: in accordance with a determination that the one or more sensor inputs satisfy one or more first criteria, displaying the virtual keyboard as a split keyboard on the touch-sensitive display”.  Claim 5 recites the limitation “wherein the first criteria include that the one or more sensor inputs indicate the device is shaking by less than a predefined threshold amount”.  It is unclear how a user inputs a tap gesture on a touch sensitive display of a device while shaking the device at the same time”. 

Claim 1 which claim 9 depends on recites, in part, the following limitations “while displaying the application interface on the touch-sensitive display without displaying the virtual keyboard: detecting, via the touch-sensitive display, a tap gesture that corresponds to a command to display the virtual keyboard in the application interface; and  detecting one or more sensor inputs from the one or more sensors, wherein the one or more sensors are distinct from the touch-sensitive display; in response to detecting the tap gesture that corresponds to the command to display the virtual keyboard: in accordance with a determination that the one or more sensor inputs satisfy one or more first criteria, displaying the virtual keyboard as a split keyboard on the touch-sensitive display; in accordance with a determination that the one or more sensor inputs satisfy one or more second criteria, distinct from the first criteria, displaying the virtual keyboard as an unsplit keyboard on the touch-sensitive display”.  Claim 9 recites the limitation “wherein the second criteria include that the one or more sensor inputs indicate the device is shaking by more than a predefined threshold amount”.  It is unclear how a user inputs a tap gesture on a touch sensitive display of a device while shaking the device at the same time”. 


Claim Rejections - 35 U.S.C. § 103

The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 7-8, 11, 21, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al., U.S. Patent Application Publication No. 2012/0324381 filed on 6/17/2011 (hereinafter Cohen) in view of Kodimer, U.S. Patent Application Publication No. 20100033439, filed on 5/5/2009 (hereinafter Kodimer) in view of Tumanov et al., U.S. Patent Application Publication No. 2013/0002565, filed on 6/28/2011 (hereinafter Tumanov) in view of Chornenky, U.S. Provisional Patent Application No. 2013/0234949, filed on 3/6/2012 (hereinafter Chornenky). 

As for independent claim 1, Cohen discloses method and device comprising:
a touch-sensitive display ("mobile device 10 may include display 14. Display 14 may be a presence-sensitive screen, an example of which is a touch-screen", Cohen [0036]); 
one or more sensors ("one or more sensors 38", Cohen [0087]); 
one or more processors ("Mobile device 28 may include display 30, one or more processors 32", Cohen [0087]); 
memory ("Storage device 44 may include any volatile, non-volatile, magnetic, optical, or electrical media, such as a hard drive, random access memory (RAM)", Cohen [0095]); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors 
("In some examples, storage device 44 may store one or more instructions that cause one or more processors 32, graphical user-interface application unit 33, and position detection unit 34 to perform various functions ascribed to one or more processors 32, graphical user-interface application unit 33, and position detection unit 34", Cohen [0095]), the one or more programs including instructions for: 
displaying an application interface on the touch-sensitive display, wherein the application interface includes a first virtual keyboard; 
(Cohen paragraph [0016], [0037], [0038] discloses displaying application with keyboard; "Examples of the graphical user-interface may include, but are not limited to, a graphical keyboard layout, and graphical icons used to select applications stored on the device.", Cohen [0016]; "The user may interact with mobile device 10 for various reasons. For example, the user may execute an application, such as a game application, a word processing application, an application to view pictures, a web browser, and the like, by touching a graphical application icon for the application displayed on display 14. One of the user interactions may be to input words or letters into mobile device 10", Cohen [0037]; "To allow the user to enter characters, mobile device 10 may cause display 14 to present a graphical user-interface", Cohen [0038]);  
after ceasing to display the first virtual keyboard, displaying the application interface on the touch-sensitive display without displaying a virtual keyboard; while displaying the application interface on the touch-sensitive display without displaying the virtual keyboard: detecting, via the touch-sensitive display, a gesture that corresponds to a command to display the virtual keyboard in the application interface; and 
(Cohen paragraph [0037]-[0038] discloses displaying keyboard to allow user to enter characters, application can be closed and reopened to initially not display a keyboard; "The user may interact with mobile device 10 for various reasons. For example, the user may execute an application, such as a game application, a word processing application, an application to view pictures, a web browser, and the like, by touching a graphical application icon for the application displayed on display 14. One of the user interactions may be to input words or letters into mobile device 10. For example, after the user executes the web browser, the user may desire to type in the web address for a desired web site. As another example, the user may execute an e-mail application, and may desire to compose an e-mail.", Cohen [0037]; "To allow the user to enter characters, mobile device 10 may cause display 14 to present a graphical user-interface. For example, as illustrated in FIG. 1B, when mobile device 10 is resting against surface 12, mobile device 10 may cause display 14 to display graphical keyboard 16A in the layout illustrated in FIG. 1B", Cohen [0038]) 
detecting one or more sensor inputs from the one or more sensors, wherein the one or more sensors are distinct from the touch-sensitive display; 
(Cohen paragraph [0088]-[0099] discloses detecting sensor inputs from sensors such as accelerometers, gyroscopes; "utilize one or more of motion detection unit 36, sensors 38", Cohen [0088]; "For instance, position detection unit 34 may utilize only one or more sensors 38 to determine whether mobile device 28 is resting against a surface, and if not, whether the user is holding mobile device 28 with one or both hands.", Cohen [0089]; "For example, as illustrated in FIG. 4, position detection unit 34 may be coupled to motion detection unit 36. Motion detection unit 36 may include one or more accelerometers, gyroscopes, or a combination thereof.  ", Cohen [0098]; "In this example, motion detection unit 36 may detect or otherwise measure the movement of mobile device 28. For example, the accelerometer and/or gyroscope of motion detection unit 36 may detect the motion of mobile device 28....Position detection unit 34 may also determine whether the user is holding mobile device 28 with one or both hands based on the amount of measured movement", Cohen [0099]); 
in accordance with a determination that the one or more sensor inputs satisfy one or more first criteria, displaying the virtual keyboard as a split keyboard on the touch-sensitive display; and
(Cohen paragraph  [0005], [0022], [0052]-[0053] discloses displaying a split keyboard as shown in figure 1C in response to determining a first condition, holding device with both hands, is satisfied; "to present a second graphical user-interface layout, different from the first graphical user-interface layout, when the means for determining determines that the mobile device is not resting against the surface", Cohen [0005]; "when the mobile device is placed in a non-resting position, the mobile device may display the graphical keyboard in a split graphical keyboard layout", Cohen [0022]; "If, however, mobile device 10 determines that it is not in a resting position, e.g., not resting against surface 12, mobile device 10 may present a graphical user-interface in a layout different then the layout of the graphical-user interface when mobile device 10 is resting on surface 12. For instance, mobile device 10 may present a graphical keyboard in a layout different then the layout of graphical keyboard 16A when mobile device 10 is not resting on surface 12", [0053]; "If the user is holding mobile device 10 with both hands, mobile device 10 may present a split graphical keyboard layout. One example of the split graphical keyboard layout is illustrated in FIG. 2C", Cohen [0054]; Cohen paragraph [0088]-[0099] discloses position detection unit 34 which includes sensors such as accelerometers, gyroscopes determines first criteria, device being held by both hands); and 
in accordance with a determination that the one or more sensor inputs satisfy one or more second criteria, distinct from the first criteria, displaying the virtual keyboard as an unsplit keyboard on the touch-sensitive display;
(Cohen paragraph  [0005], [0009], [0021], [0033], [0052], [0053] discloses displaying an unsplit keyboard 16A in response to determining a second condition, resting on surface, is satisfied as shown in figure 1B; "cause the presence-sensitive screen to present a first graphical user-interface layout when the means for determining determines that the mobile device is resting against the surface", Cohen [0005]; "when the mobile device is placed in a resting position, the mobile device may display a graphical keyboard, which is one example of the graphical user-interface, in a continuous layout and in the middle of the presence-sensitive screen, e.g., centered at the bottom of the presence-sensitive screen", Cohen [0021]; "FIG. 1B is a top view of a mobile device resting against a surface", Cohen [0009]; "If mobile device 10 determines that it is in a resting position, e.g., resting against surface 12, mobile device 10 may present a graphical user-interface in a particular graphical user-interface layout, e.g., a graphical keyboard in the layout of graphical keyboard 16A", Cohen [0053]; Fig. 1B shows unsplit keyboard; Cohen paragraph [0088]-[0099] discloses position detection unit 34 which includes sensors such as accelerometers, gyroscopes determines second criteria, device being resting on a surface); 
in accordance with a determination that the one or more sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the one or more sensor inputs indicate that the electronic device is being held by hand or lying on a surface
(Cohen paragraph [0052]-[0053], [0058], [0060] discloses displaying keyboard as shown in figure 2B in response to determining sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the one or more sensor inputs indicate that the electronic device is lying on a surface, device is held by one hand as shown in figure 2B; Cohen paragraph [0052]-[0053], [0058], [0060] discloses displaying keyboard as shown in figure 2A in response to determining sensor inputs are inconclusive, ambiguous, or contradictory, device not resting on surface and in one of various inconclusive, ambiguous positions or contradictory to holding device with both hands or resting on surface, shown in 2A; "For example, mobile device 10 may further determine whether the user is holding mobile device 10 with one hand. If the user is holding mobile device 10 with one hand, as described above, mobile device 10 may present a graphical keyboard that is graphically positioned towards an end of display 14 that is opposite to the side where the user is holding mobile device 10 ", Cohen [0053]; "The position of mobile device 10, when not resting against surface 12, should not be considered limited to the examples illustrated in FIG. 2A", Cohen [0058]; "The example illustrated in FIG. 2B may be an example where the user is holding mobile device 10 with one hand. For example, the user may grip the left side of mobile device 10 with the user's left hand. For purposes of illustration, FIG. 2B illustrates thumb 18 of the user's left hand", Cohen [0060]): 
displaying the virtual keyboard as a split keyboard on the display in accordance with determination that the split keyboard was the last keyboard displayed in the application interface prior to detecting the input that corresponds to the command to display the virtual keyboard; and displaying the virtual keyboard as an unsplit keyboard on the display in accordance with determination that the unsplit keyboard was the last keyboard displayed in the application interface prior to detecting the input that corresponds to the command to display the virtual keyboard 
(Cohen paragraph [0048], [0053] discloses continuing to display the graphical keyboard layout determined based on the most recently met criteria until different criteria exist that trigger changing the graphical display as shown in figures 2B and 2C; “Cohen suggests continuing to display the graphical keyboard layout
determined based on the most recently met criteria until different criteria
exist that trigger changing the graphical display”, Ex Parte Jonathan Koch et al., decision of the Patent Trial Appeal Board, Patent Application No. 13/797979, Paper No. Appeal 2017-002223, Pages 7-8; “we are not persuaded that Cohen
fails to teach, suggest, or otherwise render obvious displaying the previously
displayed keyboard when an ambiguous sensor reading is obtained.”, Ex Parte Jonathan Koch et al., decision of the Patent Trial Appeal Board, Patent Application No. 13/797979, Paper No. Appeal 2020-005427, page 14).


Kodimer also discloses method and device comprising 
displaying an application interface on the touch-sensitive display, wherein the application interface includes a first virtual keyboard; 
(Kodimer paragraph [0069], [0072]-[0073] displaying an application with a keyboard when text entry field is selected as shown in fig. 12) 
after ceasing to display the first virtual keyboard, displaying the application interface on the touch-sensitive display without displaying a virtual keyboard; 
(Kodimer paragraph [0076] discloses ceasing to display a virtual keyboard, selection of hide key 1216 removes the keyboard indicia 1202 from the screen) 
while displaying the application interface on the touch-sensitive display without displaying the virtual keyboard: detecting, via the touch-sensitive display, a tap gesture that corresponds to a command to display the virtual keyboard in the application interface
(Kodimer paragraph [0076]-[0077] discloses after ceasing to display a keyboard, detecting a tap gesture as a command to display a keyboard, determining another text entry field 1206 is selected and displaying keyboard 1202 again). 
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Kodimer with Cohen for the benefit of having a button to easily toggle between displaying and hiding a keyboard.

Tumanov also discloses method and device comprising: 
in accordance with a determination that the one or more sensor inputs satisfy one or more first criteria, displaying the virtual keyboard as a split keyboard on the touch-sensitive display; and 
(Tumanov paragraph [0037]-[0039] discloses displaying split keys when sensor input indicate first criteria, device is held by two hands, icons 312a, 312b for three virtual keys positioned on the left side of the touch screen, and another grouping 320 represents two more functions 312d, 312e are positioned on the right side of the touch screen, as shown in fig. 3A) 
in accordance with a determination that the one or more sensor inputs satisfy one or more second criteria, distinct from the first criteria, displaying the virtual keyboard as an unsplit keyboard on the touch-sensitive display; 
(Tumanov paragraph [0041] discloses displaying split keys when sensor inputs indicate second criteria, device is on a surface, when device resting on user palm, virtual keys 312a-312e can be positioned as a grouping 340 across the top of the screen are displayed as shown in fig. 3C) 
in accordance with a determination that the one or more sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the one or more sensor inputs indicate that the electronic device is being held by hand or lying on a surface displaying keyboard in a third manner 
(Tumanov paragraph [0041] discloses when sensor inputs are inconclusive, ambiguous, or contradictory with respect to sensor inputs indicating device is being held by hand or lying on surface, device positioned in their lap, it can be expected that the device will be unevenly positioned, and there will be more significant variation of the touch signals, displaying keys in a third manner, display can be configured so that inputs are positioned in the middle of the screen). 
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Tumanov with Cohen and Kodimer “for controlling the reconfiguration of a portable device's display contents in light of how the user is using the device”, (Tumanov [0003]).  

Chornenky also discloses method and device comprising: 
displaying the virtual keyboard on the touch-sensitive display as a split keyboard on the display in accordance with determination that the split keyboard was the last keyboard displayed in the application interface prior to detecting the input that corresponds to the command to display the virtual keyboard; and displaying the virtual keyboard on the touch-sensitive display as an unsplit keyboard on the display in accordance with determination that  the unsplit keyboard was the last keyboard displayed in the application interface prior to detecting the input that corresponds to the command to display the virtual keyboard 
("The softkeys can be user definable or program definable, or be created by sensing what application invoked the keyboard 100 and loading a set of default or previously-defined-and-recorded keys when the application was last run and reconfigure itself to that way again", Chornenky [0086]; “Chornenky demonstrates that it was generally known, in the context of virtual keyboards, to maintain default keyboard settings for an application, and to maintain those settings between application sessions (i.e., display a last displayed keyboard). See Chornenky ¶ 86. Taken together, we agree with the Examiner that a person of ordinary skill in the art, would have recognized that when the sensor inputs of Cohen are ambiguous in some respect, it would be beneficial to maintain the prior displayed keyboard as taught by Chornenky”, Ex Parte Jonathan Koch et al., decision of the Patent Trial Appeal Board, Patent Application No. 13/797979, Paper No. Appeal 2020-005427 page 14-15).  
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Chornenky with Cohen, Kodimer, and Tumanov “for improved virtual and/or physical keyboards”, (Chornenky [0010]). 

As for claim 4, limitations of parent claim 1 have been discussed above.  Cohen discloses method and device, wherein 
the first criteria include that the one or more sensor inputs indicate the touch-sensitive display is oriented within a first predefined range of angles with respect to the ground 
("FIG. 2A is a side view of a mobile device that is not resting against a surface. For example, for purposes of illustration, FIG. 2A illustrates three possible positions of mobile device 10 where mobile device 10 is not resting against surface 12. For example, the user may lift up mobile device 10 with either one hand or both hands so that mobile device 10 is not resting against surface 12. It should be understood that the positions of mobile device 10 illustrated in FIG. 2A are illustrated for example purposes", Cohen [0058], Fig 2A shows device at angle with respective to surface; “Mobile device 10 may determine that it is not resting against surface 12, and may further determine that the user is holding mobile device 10 with one hand, in the example of FIG. 2B. In response, mobile device 10 may cause display 14 to present graphical keyboard 16B”, Cohen [0061]; “when the mobile device is placed in a non-resting position, the mobile device may display the graphical keyboard in a split graphical keyboard layout”, Cohen [0022]).

As for claim 7, limitations of parent claim 1 have been discussed above.  Cohen discloses method and device, wherein 
the first criteria include that the one or more sensor inputs indicate the device is being held by a user 
("When the user is holding the mobile device with both hands, it may be difficult for the user to reach all keys of a continuous graphical keyboard layout. In these examples, the mobile device may split the continuous graphical keyboard layout into a split graphical keyboard layout", Cohen [0024]).

As for claim 8, limitations of parent claim 1 have been discussed above.  Cohen discloses method and device, wherein 
the second criteria include that the one or more sensor inputs indicate the touch-sensitive display is oriented within a second predefined range of angles with respect to the ground 
("When mobile device 10 is in a resting position, e.g., when resting against surface 12, the user may find it relatively easy to type on graphical keyboard 16A in the layout illustrated in FIG. 1B", Cohen [0042]).

As for claim 11, limitations of parent claim 1 have been discussed above.  Cohen discloses method and device, wherein 
the second criteria include that the one or more sensor inputs indicate the device is lying on a surface 
("In some examples of this disclosure, when the mobile device is placed in a resting position, the mobile device may display a graphical keyboard, which is one example of the graphical user-interface, in a continuous layout and in the middle of the presence-sensitive screen, e.g., centered at the bottom of the presence-sensitive screen", Cohen [0021]; "FIG. 1B is a top view of a mobile device resting against a surface", Cohen [0009]; "The layout of graphical keyboard 16A may function well when mobile device 10 is resting against surface 12... As one example, the layout of graphical keyboard 16A may be a continuous graphical keyboard that is approximately centered along the horizontal axis of display 14", Cohen [0040]).

As for claim 21, claim 21 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 22, claim 22 reflects article of manufacture comprising computer executable instructions for implementing device in claim 1 and is rejected along the same rationale.  

As for claim 23, claim 23 incorporates substantially similar subject matter as in claim 1 and is rejected along the same rationale.  


Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view Kodimer in view of Tumanov in view Chornenky in view Westerinen et al., U.S. Patent Application Publication No. 20130257848, filed on 3/28/2012 (hereinafter Westerinen). 

As for claim 2, limitations of parent claim 1 have been discussed above.  Cohen discloses method and device wherein 
the one or more sensors include one or more of: one or more accelerometers, one or more gyroscopic sensors, one or more image sensors, one or more proximity sensors 
("In one or more aspects of this disclosure, the mobile device may determine whether the mobile device is in a resting position or a non-resting position based on various techniques. For example, the mobile device may utilize a gyroscope and/or an accelerometer to determine whether the mobile device is moving or is still", Cohen [0027]; "the mobile device may also utilize sensors on the side of the mobile device to determine whether the user is holding the mobile device...mobile device may include pressure, proximity, temperature or moisture sensors on its sides, as a few examples", Cohen [0029]). 
 
Tumanov discloses method and device wherein 
one or more touch-sensitive surfaces distinct from the touch-sensitive display 
(Tumanov paragraph [0005], [0029], [0039] discloses touch-sensitive surfaces, back side with touch sensors, distinct from the touch-sensitive display, touch screen 300 in fig. 3A). 
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Tumanov with Cohen, Kodimer, and Chornenky, “for controlling the reconfiguration of a portable device's display contents in light of how the user is using the device”, (Tumanov [0003]).  

Westerinen also discloses system and device comprising 
one or more touch-sensitive surfaces distinct from the touch-sensitive display
(Westerinen paragraph [0037], [0038] discloses touch-sensitive surfaces, touch sensors located on the back of the display device, that is distinct from touch sensitive display, touchscreen). 
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Westerinen with Cohen, Kodimer, Tumanov, and  Chornenky for the benefit of having addition location to receive user input on a device.

As for claim 3, limitations of parent claim 1 have been discussed above.  Tumanov discloses system and device wherein 
the one or more touch-sensitive surfaces are located on a backside of the device, opposite the touch-sensitive display 
("In one embodiment, the touch sensors are positioned on the back side of the portable device, which is the side opposite of the display side", Tumanov [0005];"Several touch sensors 102a, 102b are located horizontally (when the PTS device is in the position shown in FIG. 1) and can extend across the top back of the device", Tumanov [0029]; "In FIG. 3A, two groupings 310, 320 of icons are presented on the touch screen 300, and are referred to as virtual keys. ", Tumanov [0039]).  
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Tumanov with Cohen, Kodimer, and Chornenky “for controlling the reconfiguration of a portable device's display contents in light of how the user is using the device”, (Tumanov [0003]).  

Westerinen also discloses system and device wherein 
the one or more touch-sensitive surfaces are located on a backside of the device, opposite the touch-sensitive display 
(Westerinen paragraph [0037], [0038] discloses touch-sensitive surfaces are located on a backside of the device, sensors located on the back of the display device 110). 
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Westerinen with Cohen, Kodimer, Tumanov, and Chornenky for the benefit of having addition location to receive user input on a device.


Claims 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Kodimer in view of Tumanov in view of Chornenky in view of Kretz et al., U.S. Patent Application Publication No. 20070156679, filed on 12/20/2005 (hereinafter Kretz).  


As for claim 5, limitations of parent claim 1 have been discussed above.  Kretz discloses system and device wherein 
the first criteria include that the one or more sensor inputs indicate the device is shaking by less than a predefined threshold amount 
(Kretz paragraph [0090] discloses performing an operation when shaking by the user of less than or equal to a predefined time and performing a different action when shaking by the user of more than a predefined time). 
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Kretz with Cohen, Kodimer, Tumanov, and Chornenky for the benefit of being able accept shaking device as an input to control a device. 

As for claim 9, limitations of parent claim 1 have been discussed above.  Kretz discloses system and device wherein 
the second criteria include that the one or more sensor inputs indicate the device is shaking by more than a predefined threshold amount 
(Kretz paragraph [0090] discloses performing an operation when shaking by the user of less than or equal to a predefined time and performing a different action when shaking by the user of more than a predefined time). 
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Kretz with Cohen, Kodimer, Tumanov, and Chornenky for the benefit of being able accept shaking device as an input to control a device. 


Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Kodimer in view of Tumanov in view of Chornenky in view of Denise, U.S. Patent No. 8131848, filed on 6/28/2011 (hereinafter Denise).

As for claim 6, limitations of parent claim 1 have been discussed above.  Denise discloses system and device wherein 
the first criteria include that the one or more sensor inputs detect a face in front of the touch-sensitive display 
(Denise Col 11 Lines 14-29, Col 12 Lines 45-56 discloses when face is detected in front of device turning on display and when face is not detected in front of device turning off the display; Denise Col 7 Lines 65-67, Col 8 Line 1, Col 8 Lines 52-58 discloses device can be touch screen device). 
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Denise with Cohen, Kodimer, Tumanov, and Chornenky for the benefit of being able to adjust the display screen of a device based on user's need. 

As for claim 10, limitations of parent claim 1 have been discussed above.  Denise discloses system and device wherein 
the second criteria include that the one or more sensor inputs do not detect a face in front of the touch-sensitive display 
(Denise Col 11 Lines 14-29, Col 12 Lines 45-56 discloses when face is detected in front of device turning on display and when face is not detected in front of device turning off the display; Denise Col 7 Lines 65-67, Col 8 Line 1, Col 8 Lines 52-58 discloses device can be touch screen device).  
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Denise with Cohen, Kodimer, Tumanov, and Chornenky for the benefit of being able to adjust the display screen of a device based on user's need. 

Claims 15, 18, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Kodimer in view of Tumanov Chornenky in view of in view of Kyprianou et al., U.S. Patent Application Publication No. 2012/0206363, filed on 2/9/2012 (hereinafter Kyprianou).

As for claim 15, limitations of parent claim 1 have been discussed above.  Kyprianou discloses system and device wherein 
the split keyboard includes an unsplit keyboard selection key, the unsplit keyboard selection key configured to replace display of the split keyboard with display of the unsplit keyboard when activated 
("The function keys may include a key that changes between display of a full virtual keyboard and display of a split keyboard", KYPRIANOU [0032]; "A diagram of a touch sensitive device 100 configured to display a virtual keyboard is shown in FIG. 9. The touch sensitive device 100 includes a touch-sensitive display 118 that shows the output of a virtual keyboard application. The output of the virtual keyboard application includes a control 904 and set of keys 906. The control 904 may be used to split and resize the virtual keyboard", Kyprianou [0067]).  
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Kyprianou with Cohen, Kodimer, Tumanov, and Chornenky for “Improvements in devices with touch-sensitive displays”, (Kyprianou [0005]).

As for claim 18, limitations of parent claim 1 have been discussed above.  Kyprianou discloses system and device wherein 
the unsplit keyboard includes a split keyboard selection key, the split keyboard selection key configured to replace display of the unsplit keyboard with display of the split keyboard when activated 
("The function keys may include a key that changes between display of a full virtual keyboard and display of a split keyboard", KYPRIANOU [0032]; ("The function keys may include a key that changes between display of a full virtual keyboard and display of a split keyboard", KYPRIANOU [0032]; "A diagram of a touch sensitive device 100 configured to display a virtual keyboard is shown in FIG. 9. The touch sensitive device 100 includes a touch-sensitive display 118 that shows the output of a virtual keyboard application. The output of the virtual keyboard application includes a control 904 and set of keys 906. The control 904 may be used to split and resize the virtual keyboard", Kyprianou [0067]).  
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Kyprianou with Cohen, Kodimer, Tumanov, and Chornenky for “Improvements in devices with touch-sensitive displays”, (Kyprianou [0005]).


As for claim 24, limitations of parent claim 1 have been discussed above.  Kyprianou discloses system and device comprising 
detecting the tap gesture that corresponds to the command to display the virtual keyboard
(Kodimer paragraph [0069], [0072]-[0073] displaying an application with a keyboard when text entry field is selected as shown in fig. 12). 

Kyprianou discloses system and device comprising
further in response to detecting the input that corresponds to the command to display the virtual keyboard, determining whether the virtual keyboard is to be displayed as a split keyboard on the display or as an unsplit keyboard on the display; 
in accordance with a determination that the virtual keyboard is to be displayed as a split keyboard, displaying the split keyboard with an unsplit keyboard selection key 
("The function keys may include a key that changes between display of a full virtual keyboard and display of a split keyboard", KYPRIANOU [0032]; "A diagram of a touch sensitive device 100 configured to display a virtual keyboard is shown in FIG. 9. The touch sensitive device 100 includes a touch-sensitive display 118 that shows the output of a virtual keyboard application. The output of the virtual keyboard application includes a control 904 and set of keys 906. The control 904 may be used to split and resize the virtual keyboard", Kyprianou [0067]); and 
in accordance with a determination that the virtual keyboard is to be displayed as a unsplit keyboard, displaying the unsplit keyboard with an split keyboard selection key 
("The function keys may include a key that changes between display of a full virtual keyboard and display of a split keyboard", Kyprianou [0032]; "A diagram of a touch sensitive device 100 configured to display a virtual keyboard is shown in FIG. 9. The touch sensitive device 100 includes a touch-sensitive display 118 that shows the output of a virtual keyboard application. The output of the virtual keyboard application includes a control 904 and set of keys 906. The control 904 may be used to split and resize the virtual keyboard", Kyprianou [0067]).  
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Kyprianou with Cohen, Chornenky, and Jian for “Improvements in devices with touch-sensitive displays”, (Kyprianou [0005]).



Claims 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Kodier in view of Tumanov in view of Chornenky in view of Kyprianou as applied to parent claims 15 and 18 above and further in view of Park, U.S. Patent Application Publication No. 2011/0263298, filed on 4/7/2011 (hereinafter Park).  

As for claim 16, limitations of parent claim 15 have been discussed above.  Park discloses system and device including 
instructions for replacing the unsplit keyboard selection key with a keyboard dismissal key when a predefined condition is satisfied, the keyboard dismissal key configured to cease display of the split keyboard when activated 
("a tap gesture is made to the editing window 82 in part [b] of FIG. 8. As compared to the text information edit screen of part [b] of FIG. 8, the text information edit screen of part [c] of FIG. 8 has the editing window 82 shrunk in size and a virtual keyboard 84 below the shrunk editing window 82.  The cancel key shown in part [b] of FIG. 8 is changed into a hide key 85 for hiding the virtual keyboard", - discloses a key function being replaced with dismissal key for hiding the virtual keyboard after a predetermined condition is met).  
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Park with Cohen, Kodimer, Tumanov, Chornenky, and Kyprianou for "improvement of user convenience", (Park [0105]).

As for claim 19, limitations of parent claim 18 have been discussed above.  Park discloses system and device including 
instructions for replacing the split keyboard selection key with a keyboard dismissal key when a predefined condition is satisfied, the keyboard dismissal key configured to cease display of the unsplit keyboard when activated 
("a tap gesture is made to the editing window 82 in part [b] of FIG. 8. As compared to the text information edit screen of part [b] of FIG. 8, the text information edit screen of part [c] of FIG. 8 has the editing window 82 shrunk in size and a virtual keyboard 84 below the shrunk editing window 82.  The cancel key shown in part [b] of FIG. 8 is changed into a hide key 85 for hiding the virtual keyboard", Park [0101] - discloses a key function being replaced with dismissal key for hiding the virtual keyboard after a predetermined condition is met).  
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Park with Cohen, Kodimer, Tumanov, Chornenky, and Kyprianou for "improvement of user convenience", (Park [0105]).


Claims 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Kodimer in view of Tumanov in view Chornenky in view Kyprianou, and Park as applied to parent claims 16 and 19 above and further in view of Lian et al., U.S. Patent Application Publication No. 2007/0273662, filed on 12/20/2006 (hereinafter Lien).  

As for claim 17, limitations of parent claim 16 have been discussed above.  Lian discloses system and device wherein 
the predefined condition includes displaying the unsplit keyboard selection key for a predefined time 
("displaying the virtual keyboard on the primary display and powering off the primary display, if a duration of not receiving the operational signal from the touch pad corresponding to the keys for displaying information exceeds a predetermined time period", Lian [0011]; "when a duration of not receiving the operational signals from the function keys relating to displaying information exceeds the predetermined time period, the processing unit 14 acts to redisplay the virtual keyboard on the primary display 11, and then changes the state of the primary display 11 to the power off state", Lian [0023] discloses changing state of display screen after predetermined time has elapsed).  
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Lian with Cohen, Kodimer, Tumanov, Chornenky, Kyprianou, and Park for "portable device that can easily and precisely enter information, and is also capable of displaying relatively more information", (Lian [0008]).

As for claim 20, limitations of parent claim 19 have been discussed above.  Lian discloses system and device wherein 
the predefined condition includes displaying the split keyboard selection key for a predefined time ("displaying the virtual keyboard on the primary display and powering off the primary display, if a duration of not receiving the operational signal from the touch pad corresponding to the keys for displaying information exceeds a predetermined time period", Lian [0011]; "when a duration of not receiving the operational signals from the function keys relating to displaying information exceeds the predetermined time period, the processing unit 14 acts to redisplay the virtual keyboard on the primary display 11, and then changes the state of the primary display 11 to the power off state", Lian [0023] 20070273662 discloses changing state of display screen after predetermined time has elapsed).  
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Lian with Cohen, Kodimer, Tumanov, Chornenky, Kyprianou, and Park for "portable device that can easily and precisely enter information, and is also capable of displaying relatively more information", (Lian [0008]).


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Kodimer in view of Tumanov in view of Chornenky in view NPL1 - Best Keyboard for Android tablets and phones, https://www.youtube.com/watch?v=O0CwhtvVL-0 published on May 7, 2012 (hereinafter Best Keyboard).

As for claim 25, limitations of parent claim 1 have been discussed above.  Best keyboard discloses system and device wherein 
while displaying the virtual keyboard as an unsplit keyboard on the display, displaying a split keyboard selection affordance 
(Best keyboard at time 3:27 displays unsplit keyboard with a split keyboard selection affordance, third key from left on bottom row, as shown in figure 3); 
while displaying the split keyboard selection affordance, receiving first user input corresponding to activation of the split keyboard selection affordance 
(Best keyboard at time 3:40 displays selecting split keyboard selection affordance, third key from left on bottom row now highlighted in blue, corresponding to activation of the split keyboard, as shown in figure 4); 
in response to the first user input: displaying the virtual keyboard as a split keyboard on the display; and ceasing display of the split keyboard selection affordance 
(Best keyboard at time 3:41 displays split keyboard and cease to display split keyboard selection affordance, third key from left on bottom row is now changed to unsplit key, as shown in figure 5; split keyboard key is no longer displayed and instead unsplit keyboard key is displayed as shown in figure 6); 
while displaying the virtual keyboard as a split keyboard on the display, displaying an unsplit keyboard selection affordance 
(Best keyboard at time 3:24 displays split keyboard with a unsplit keyboard selection affordance, third key from left on bottom row, as shown in figure 1); 
while displaying the unsplit keyboard selection affordance, receiving second user input corresponding to activation of the unsplit keyboard selection affordance 
(Best keyboard at time 3:25 displays selecting unsplit keyboard selection affordance, third key from left on bottom row now highlighted in blue, corresponding to activation of the unsplit keyboard, as shown in figure 2); and 
in response to the second user input:displaying the virtual keyboard as an unsplit keyboard on the display; and ceasing display of the unsplit keyboard selection affordance 
(Best keyboard at time 3:47 displays unsplit keyboard and cease to display unsplit keyboard selection affordance, third key from left on bottom row is now changed to split key, as shown in figure 3; unsplit keyboard key is no longer displayed and instead split keyboard key is displayed as shown in figure 7).
Accordingly, it would have been obvious to person of ordinary skill in the art at the time the claimed invention was made to combine Best Keyboard with Cohen, Chornenky, and Jian for the benefit of having a flexible keyboard where a user can easily switch back and forth between a split keyboard and unsplit keyboard using a single key.  

Chornenky also discloses method and device comprising: 
displaying the virtual keyboard on the touch-sensitive display as a split keyboard on the display in accordance with determination that the split keyboard was the last keyboard displayed in the application interface prior to detecting the input that corresponds to the command to display the virtual keyboard; and displaying the virtual keyboard on the touch-sensitive display as an unsplit keyboard on the display in accordance with determination that  the unsplit keyboard was the last keyboard displayed in the application interface prior to detecting the input that corresponds to the command to display the virtual keyboard 
("The softkeys can be user definable or program definable, or be created by sensing what application invoked the keyboard 100 and loading a set of default or previously-defined-and-recorded keys when the application was last run and reconfigure itself to that way again", Chornenky [0086]).  


Response to Arguments

Applicant argues “Cohen does not disclose displaying ‘a split keyboard ... in accordance with a determination that the split keyboard was the first virtual keyboard" and/or "an unsplit keyboard ... in accordance with a determination that the unsplit keyboard was the first virtual keyboard’ in accordance with a determination that the sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the sensor inputs indicate that the electronic device is being held by hand or lying on a surface”, (Remarks page 13, 14) because “Cohen does not disclose ‘in accordance with a determination that the sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the sensor inputs indicate that the electronic device is being held by hand or lying on a surface.’ (Emphasis added)”, (Remarks page 14). 

In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75USPQ2d 1321 (Fed. Cir. 2005)”, (MPEP 2111) and that a reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Cohen discloses the limitation “in accordance with a determination that the sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the sensor inputs indicate that the electronic device is being held by hand or lying on a surface”, (Cohen paragraph [0052]-[0053], [0058], [0060] discloses displaying keyboard as shown in figure 2B in response to determining sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the one or more sensor inputs indicate that the electronic device is lying on a surface, device is held by one hand as shown in figure 2B, sensor input indicating device is held by one hand contradicts device lying on surface; Cohen paragraph [0052]-[0053], [0058], [0060] discloses displaying keyboard as shown in figure 2A in response to determining sensor inputs are inconclusive, ambiguous, or contradictory, device not resting on surface and in one of various inconclusive, ambiguous positions or contradictory to holding device resting on surface, shown in 2A; "For example, mobile device 10 may further determine whether the user is holding mobile device 10 with one hand. If the user is holding mobile device 10 with one hand, as described above, mobile device 10 may present a graphical keyboard that is graphically positioned towards an end of display 14 that is opposite to the side where the user is holding mobile device 10 ", Cohen [0053]; "The position of mobile device 10, when not resting against surface 12, should not be considered limited to the examples illustrated in FIG. 2A", Cohen [0058]). 

Applicant argues “Cohen fails to disclose at least displaying "a split keyboard ... in accordance with a determination that the split keyboard was the first virtual keyboard" and/or "an unsplit keyboard ... in accordance with a determination that the unsplit keyboard was the first virtual keyboard" " in accordance with a determination that the sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the sensor inputs indicate that the electronic device is being held by hand or lying on a surface,", (Remarks page 14). 

In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75USPQ2d 1321 (Fed. Cir. 2005)”, (MPEP 2111) and that a reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Cohen discloses method and device comprising
displaying the virtual keyboard as a split keyboard on the display in accordance with determination that the split keyboard was the last keyboard displayed in the application interface prior to detecting the input that corresponds to the command to display the virtual keyboard; and displaying the virtual keyboard as an unsplit keyboard on the display in accordance with determination that the unsplit keyboard was the last keyboard displayed in the application interface prior to detecting the input that corresponds to the command to display the virtual keyboard (Cohen paragraph [0048], [0053] discloses continuing to display the graphical keyboard layout determined based on the most recently met criteria until different criteria exist that trigger changing the graphical display as shown in figures 2B and 2C; “Cohen suggests continuing to display the graphical keyboard layout determined based on the most recently met criteria until different criteria exist that trigger changing the graphical display”, Ex Parte Jonathan Koch et al., decision of the Patent Trial Appeal Board, Patent Application No. 13/797979, Paper No. Appeal 2017-002223, Pages 7-8; “we are not persuaded that Cohen fails to teach, suggest, or otherwise render obvious displaying the previously displayed keyboard when an ambiguous sensor reading is obtained.”, Ex Parte Jonathan Koch et al., decision of the Patent Trial Appeal Board, Patent Application No. 13/797979, Paper No. Appeal 2020-005427, page 14).  

Applicant argues “Chornenky does not disclose or suggest that the "previously-defined-and-recorded keys" are displayed in accordance with a determination that the sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the sensor inputs indicate that the electronic device is being held by hand or lying on a surface," as recited in amended independent claim 1. Instead, Chornenky discloses that the14 "previously-defined-and-recorded keys" are displayed based on "sensing what application invoked the keyboard 100.", (Remarks page 14 and 15). 
Application No.: 13/797,979 Docket No.: P11421US1/77770000292101 In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75USPQ2d 1321 (Fed. Cir. 2005)”, (MPEP 2111) and that a reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)) and that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

As stated above Cohen discloses method and device comprising 
a determination that the sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the sensor inputs indicate that the electronic device is being held by hand or lying on a surface”, (Cohen paragraph [0052]-[0053], [0058], [0060] discloses displaying keyboard as shown in figure 2B in response to determining sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the one or more sensor inputs indicate that the electronic device is lying on a surface, device is held by one hand as shown in figure 2B, sensor input indicating device is held by one hand contradicts device lying on surface; Cohen paragraph [0052]-[0053], [0058], [0060] discloses displaying keyboard as shown in figure 2A in response to determining sensor inputs are inconclusive, ambiguous, or contradictory, device not resting on surface and in one of various inconclusive, ambiguous positions or contradictory to holding device resting on surface, shown in 2A; "For example, mobile device 10 may further determine whether the user is holding mobile device 10 with one hand. If the user is holding mobile device 10 with one hand, as described above, mobile device 10 may present a graphical keyboard that is graphically positioned towards an end of display 14 that is opposite to the side where the user is holding mobile device 10 ", Cohen [0053]; "The position of mobile device 10, when not resting against surface 12, should not be considered limited to the examples illustrated in FIG. 2A", Cohen [0058]). 

Tumanov also discloses method and device where in accordance with a determination that the one or more sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the one or more sensor inputs indicate that the electronic device is being held by hand or lying on a surface displaying keyboard in a third manner (Tumanov paragraph [0041] discloses when sensor inputs are inconclusive, ambiguous, or contradictory with respect to sensor inputs indicating device is being held by hand or lying on surface, device positioned in their lap, it can be expected that the device will be unevenly positioned, and there will be more significant variation of the touch signals, displaying keys in a third manner, display can be configured so that inputs are positioned in the middle of the screen). 
Chornky discloses that the third manner of displaying keyboard in accordance with a determination that the one or more sensor inputs are inconclusive, ambiguous, or contradictory with respect to whether the one or more sensor inputs indicate that the electronic device is being held by hand or lying on a surface displaying keyboard.  

Chornenky also discloses method and device comprising: 
displaying the virtual keyboard on the touch-sensitive display as a split keyboard on the display in accordance with determination that the split keyboard was the last keyboard displayed in the application interface prior to detecting the input that corresponds to the command to display the virtual keyboard; and displaying the virtual keyboard on the touch-sensitive display as an unsplit keyboard on the display in accordance with determination that  the unsplit keyboard was the last keyboard displayed in the application interface prior to detecting the input that corresponds to the command to display the virtual keyboard 
("The softkeys can be user definable or program definable, or be created by sensing what application invoked the keyboard 100 and loading a set of default or previously-defined-and-recorded keys when the application was last run and reconfigure itself to that way again", Chornenky [0086]).  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175